Citation Nr: 1036262	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Eligibility for VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The deceased had claimed service as a guerilla affiliated with 
the Philippine Army from July to September 1945.  His death 
occurred in October 2001.  The appellant in this matter is the 
surviving spouse of the deceased.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 administrative decision of the VA 
Regional Office (RO) in Manila, Republic of the Philippines.

In May 2007, the appellant testified at a videoconference hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  A transcript of the hearing is of record.

This matter was before the Board in July 2007, at which time it 
was remanded to the RO, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Following the AMC's attempts to 
complete the requested actions, the case was returned to the 
Board for further review.

In May 2010, the appellant's claim was again remanded to the RO 
to afford her an additional Board hearing.  The appellant had 
been informed that the Veterans Law Judge that conducted the 
hearing in May 2007 was no longer employed at the Board.  She 
requested an additional hearing.

In August 2010, the appellant testified before the undersigned 
via videoconference hearing at the RO; a transcript of the 
hearing is of record.




FINDING OF FACT

The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse was not a veteran, and she is not 
eligible for VA death benefits based on his service.  38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VCAA notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By the instant claim, received in May 2005, the appellant is 
seeking entitlement to VA death pension benefits.  She did not 
receive adequate notice prior to the initial adjudication of her 
claim.  Even so, the August 2005 decisional letter from the RO 
advised her generally of what was needed to substantiate claims 
for death benefits, and she was advised that her claim was being 
denied because there was no evidence that the decedent served as 
a member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the Armed Forces of 
the United States.  

In an August 2006 letter, the appellant was advised that her 
claim was being denied because the deceased did not have any 
recognized military service, and therefore she lacked basic 
eligibility for VA benefits.  She was advised of the criteria of 
38 C.F.R. § 3.203, which stipulates that where qualifying service 
is not shown by a document issued by the service department, 
verification of service is sought from the service department, 
and such verification is binding.  See Palor v. Nicholson, 21 
Vet. App. 325 (2007) (claimant must be advised of what is needed 
to establish veteran status).  The RO then readjudicated the 
matter in the August 2006 supplemental statement of the case 
(curing prior notice timing error(s); see Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)).  Moreover, statements made by the 
appellant suggest actual knowledge of the evidence needed to 
support her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim).  Thus, any VCAA notice error in regard to this case is 
deemed harmless and does not preclude appellate consideration of 
the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

Notably, the notice provisions of the VCAA do also not apply in 
matters where the law, and not the evidence, is dispositive.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007) (if a claim is denied 
as a matter of law, there is no possibility of any prejudice to 
the appellant with respect to a VCAA content error).  As will be 
discussed in greater detail below, the critical facts in this 
case are not in dispute.

Regarding VA's duty to assist, the appellant has not identified 
any pertinent evidence that is outstanding, either in her 
submissions or in her hearing testimony.  The RO sought 
verification of the deceased's service, and such was received in 
July 2005 and December 2009.  Those certifications contained 
searches of all of the various names for the decedent that were 
indicated by the appellant.  The Board has considered whether 
recertification of service by the service department (based on 
additional documents submitted by the appellant) is necessary, 
and has determined that it is not, because they provide no new 
identifying information.  

In addition, the Board notes that the provisions of 38 C.F.R. 
§ 3.103(c)(2) imposes two distinct duties on VA employees, 
including Board personnel, in conducting hearings: the duty to 
explain fully the issues and the duty to suggest the submission 
of evidence that may have been overlooked.  Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  During the August 2010 hearing, the 
undersigned explained what was needed to substantiate her claim 
and suggested that she submit any additional evidence to support 
her claim.  The appellant indicated that she did not have any 
more evidence to submit and that the issue had been fully 
explained to her.  The Board therefore concludes that it has 
fulfilled its duty under Bryant.  In light of the above, the 
Board concludes that VA's duty to assist is met.

II. Analysis

VA death pension benefits are payable to surviving spouses of 
veterans.  38 U.S.C.A. §§ 1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.1(d).  Recognized Philippine guerrilla service (under a 
commissioned U.S. officer or a commissioned officer of the 
Commonwealth Army, recognized by and cooperating with U.S. 
Forces) is qualifying service for VA compensation benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service department 
certifications will be accepted as establishing both recognized 
guerrilla service and unrecognized guerrilla service (under a 
recognized commissioned officer, who was a former member of the 
U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. § 
3.40(d)(2).  The active service of members of the irregular 
forces guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does 
not submit evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification of 
service from a service department.  38 C.F.R. § 3.203(c).

The claims file contains a March 1998 Affidavit, completed by the 
decedent prior to his death, in which he asserts that he had 
guerilla service.  There are also numerous Philippine Army 
documents, including a Certification from the Office of the 
Adjutant General.  These documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as they are not official documents of the appropriate United 
States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits.

Because these documents did not meet the first requirement of 38 
C.F.R. § 3.203(a), the RO sought verification of the deceased 
service from the service department.

In July 2005, the service department, via the National Personnel 
Records Center (NPRC), certified that the appellant's deceased 
spouse had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  The search was conducted using the 
names "Si Keng U. Yang" and "Yu See Keng."

In December 2009, the service department, via the NPRC, certified 
that the appellant's deceased spouse had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The search was conducted using the names "Si Keng U. Yang," 
"Si Keng Yang," Si Keng Yu," and "Yang Si Keng."

The July 2005 and December 2009 certifications are binding on VA; 
VA has no authority to change or amend the finding.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

It is not alleged that the decedent had any other service.  The 
appellant has not provided any additional information or 
alternative names under which the NPRC should conduct another 
search.  Consequently, there is no basis for seeking 
recertification of service from the service department.

Accordingly, the Board finds the appellant's deceased spouse did 
not have the requisite service and was not a veteran so as to 
establish her basic eligibility for VA death benefits based on 
his service.  Since the law is dispositive in this matter, the 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

Eligibility for VA death benefits is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


